I respectfully dissent from the majority's disposition of appellant's assignment of error. I would find that the appellant adequately demonstrated the existence of genuine issues of material fact and reasonable minds could reach different conclusions concerning appellant's products liability claims. Consequently, I would reverse the decision of the trial court granting summary judgment in favor of appellee.
In the instant case, the appellant presented the deposition testimony of Alfred Di Bonaventura, an employee of appellee, in opposition to appellee's motion for summary judgment. Therein, it was established that appellee knew its foot switches were being used on power presses without point-of-operation guards. According to Di Bonaventura, use of the foot switches without point-of-operation guards created dangerous conditions for the press operator. In addition, the appellant presented the deposition testimony and affidavit of expert Richard Harkness, Ph.D. Harkness indicated that the use of a foot switch, such as the 536-SWH designed and manufactured by appellee, is one of the leading causes of power press injuries. He further opined that foot switches are never safe when used to activate power presses. This opinion was echoed by the deposition testimony of safety engineer Gerald Renner, who indicated that foot switches should not be sold for use with power presses because many users do not install point-of-operation guards.
Viewing the underlying facts in a light most favorable to the appellant, I would conclude that reasonable minds could reach different conclusions concerning appellant's products liability claims. Consistent with the above, I would reverse the trial court's decision granting summary judgment and remand for further proceedings. *Page 203